Citation Nr: 1757899	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. § 3.303.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By internal agency materials, the VA Secretary has made clear that sensorineural hearing loss is considered subject to 38 C.F.R. § 3.309(a) as an "[o]rganic disease[] of the nervous system."  Appendix at 10 (VA Training Letter 10-02). Fountain v. McDonald, 27 Vet. App. 258 (2015), added tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Because hearing loss and tinnitus has been found to be chronic diseases, the Board finds that the theory of continuity of symptomatology in service connection claims is applicable to this claim.

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss and tinnitus as chronic conditions under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss or tinnitus to a compensable degree during the first year after discharge from service.  The record does not reflect, nor does the Veteran otherwise contend, that he has been treated for hearing loss or tinnitus until several years after service.  Because there is no evidence demonstrating that a compensable degree of hearing loss or tinnitus had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss and tinnitus under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, at the August 2017 Board hearing, the Veteran testified that he was exposed to loud noise while in close proximity to an ammunition dump explosion during active duty.  He further stated that he noticed ringing in his ears and hearing loss after this incident, specifically around 1971. 

The Veteran's July 1965 entrance examination report indicated that his hearing was normal at that time.  The July 1967 separation examination report did not contain audiometric data.

The January 2013 VA examiner determined that there was no basis to conclude that any hearing loss was causally related to military service.  She based this conclusion on the lack of documentation of the reported explosion during service, as well as the Veteran's post-military noise exposure, during which time he worked in close proximity to machinery.  Therefore, she concluded that, due to the length of his service and vague reports of onset, the Veteran's current hearing loss was not caused by or the result of military service, to include military noise exposure.  She further concluded that the claimed tinnitus was not causally related to in-service noise injury or exposure, but was a symptom of the hearing loss, and as such, it was less than likely that it was related to military service.  

An April 2013 VA treatment record noted the Veteran's reports of experiencing hearing difficulties since his exposure to heavy artillery during his military service.

The clinical results of the audiological examinations demonstrate that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The evidence also demonstrates a present disability of tinnitus; thus, the first requirement for the establishment of service connection is established for both claims.  See Shedden, supra.

The Veteran has described the noise exposure he experienced in service.  The Board finds no reason to question his account of exposure from noise resulting from being in close proximity to an ammunition dump explosion.  Thus, exposure to acoustic trauma is conceded. 

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.

Although there is no positive opinion of record, the Veteran has credibly reported noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes is present, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

As regards the claim for tinnitus, a lay person is competent to describe his symptoms of ringing in the ears throughout the years.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, the Board finds that the Veteran's account of ringing in his ears from service to the present to be credible.

The VA opinion found that the Veteran's tinnitus could not be related to service given the length of the Veteran's non-combat service, his post-service noise exposure, and the lack of a specific acoustic trauma during service.  However, the Veteran has consistently and credibly reported the occurrence of an acoustic trauma related to an ammunition explosion.  Because the VA examiner did not consider these reports, this opinion is less probative evidence.  As such, the most probative evidence of record regarding a connection to military service must be the lay statements of the Veteran, who has contended that he experienced ringing in the ears shortly after separation from service until the present. 

Resolving all doubt in favor of the Veteran, service connection for tinnitus is also warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


